Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments dated 30 December 2021, the following has occurred: Claims 1 and 4 have been amended.
Now claims 1, 4, 6-7, 11, 14-15 and 20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-7, 11, 14-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of operating an intelligent code cart. The limitations of:
[… obtaining …], first details of a patient […]; identifying, […], a standard protocol for performing a cardiopulmonary resuscitation; [… obtaining …], one or more voice commands, […]; determining, […], a medicine to be administered to the patient; upon determining the medicine, [… obtaining …] a signal, […] upon withdrawal of the medicine from the respective drawer; and process a predetermined standard protocol for the cardiopulmonary resuscitation to obtain a step-by-step instructions for performing the cardiopulmonary resuscitation.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting an intelligent code cart with a central storage section comprising a plurality of drawers with an LCD, indicators and sensors, a control unit comprising a processor and memory, one or more cameras, a display, a speaker, a microphone and one or more input devices, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the an intelligent code cart with a central storage section comprising a plurality of drawers with an LCD, indicators and sensors, a control unit comprising a processor and memory, one or more cameras, a display, a speaker, a microphone and one or more input devices, the claim encompasses organizing the interaction a response team member has in operating a code cart in performance of CPR, and capturing of voice commands and actions of the response team to perform the CPR (see Applicant specification paragraph [0007]; describing the performance of CPR via operation of a code cart as human activity). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	The claim recites the additional elements of an intelligent code cart with a central storage section comprising a plurality of drawers with an LCD, indicators and sensors, one or more medical equipment, “receiving, by the intelligent code cart”, “one or more cameras are configured to automatically position itself in an intended direction”, “triggering, by the intelligent code cart, an indicator of a respective drawer containing the medicine”. The intelligent code cart with a central storage section comprising a plurality of drawers with an LCD, indicators and sensors is recited at a high level of generality (i.e., a cart or trolley for carrying medical equipment and medication; see Applicant’s specification Figures 1 and 2, and paragraph [0030], “The structure and functioning of the cart 110 are known in the art for supplying and dispensing of medical supplies for a procedure in a hospital”) and amounts to generally linking the abstract idea to a particular technological environment. The one or more medical equipment 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control unit comprising a processor and memory, one or more cameras, a display, a speaker, a microphone and one or more input devices, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).

Claims 4, 6-7, 11, 14-15 and 20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 7 and 15 further define the “receiving…” steps, however do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.
Claims 4, 6 
Claim 11 recites the additional element “opening the respective drawer by the control unit”, however this opening is recited at a high level of generality (i.e., use of a motor to open a selected drawer; see Applicant’s specification paragraph [0032]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “opening the respective drawer by the control unit” was considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Volek (2018/0256427): paragraphs [0081]-[0082]; Andreasson (2004/0046020): paragraph [0072]; opening of a drawer automatically is well-understood, routine, and conventional elements/functions. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claim 14 recites the additional element of “step-by-step instructions are displayed on the display”, however this is recited at a high level of generality (simply outputting instructions on a generic display for a user) and amounts to simply output of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “step-by-step instructions are displayed on the display” was considered generally linking the abstract idea to a particular technological environment. This 
Claim 20 recites additional elements of RFID sensors, however this hardware component is recited at a high-level of generality (i.e., generic hardware components; see Applicant’s specification paragraphs [0032]-[0035]), such that it amounts no more than mere instructions to apply the exception using generic hardware components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of RFID sensors, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”), in view of U.S. Patent App. No. .

Regarding (Currently Amended) claim 1, Arnold teaches a method of operating an intelligent code cart (Arnold: paragraph [0001], “methods which provide information, assists with materials management and team work, and facilitates communication to medical practitioners… assists, informs, and guides medical practitioners during clinical procedures”, paragraph [0028], “facilitates contemporaneous views by a medical team, such as a plurality of medical practitioners, and facilitates coordinating medical activities”. Also see, paragraph [0007], [0049]-[0051]. The Examiner notes the medical cart can be used for resuscitation as seen in Figure 3 and paragraph [0051]), the method comprising:
--providing the intelligent code cart (Arnold: Figures 5-7, paragraphs [0019]-[0021], “FIG. 5 is a diagram illustrating a front view of an interactive medical system, comprising a transporting apparatus, such as a medical cart”. Also see, paragraph [0049]), the intelligent code cart comprising:
--a control unit comprising a processor and a memory (Arnold: Figure 1, paragraph [0026], “an interactive medical system 100, comprising a processor 102 operable by way of a set of executable instructions stored in a non-transitory memory device… the interactive medical system 100 comprises a processor 102, such as a central processor unit, an input device 104, a display device 106, a plurality of medical equipment 110, and a database 108”. The Examiner notes this reads on a control unit), […],
a plurality of medical equipment 110… a medication refrigerator configured to identify at least one of the available medication(s) stored therein, the location(s) thereof, the expiratory date(s) thereof, as well as preparation and administration information thereof”, paragraph [0049], “at least one storage structure 312, such as at least one drawer, for accommodating a plurality of medical equipment 110”. Also see, paragraph [0051]. The Examiner notes the medication is stored in a refrigerator (i.e., medical equipment), which is located within the drawer, and is connected to the processor, therefore under the broadest reasonable interpretation the drawer contains both medical equipment and medication and is coupled to the control unit, which teaches what is required of the claim under the broadest reasonable interpretation), 
--one or more medical equipment, the one or more medical equipment [… in …] the central storage section, the one or more medical equipment in electrical communication with the control unit (Arnold: Figures 1, 5-7, paragraph [0033], “the processor 102 is operably connected to a plurality of medical equipment 110”, paragraphs [0049]-[0051], “at least one storage structure 312, such as at least one drawer, for accommodating a plurality of medical equipment 110 (See FIG. 1)”), […],
--one or more cameras coupled to the central storage section, the one or more cameras operably coupled to the control unit (Arnold: Figures 1, 5-7, paragraph [0027], “a camera (not shown) configured to recognize gestures and is operatively connected to processor 102. Gestures include, but are not limited to, a head motion, a hand motion, a body motion and any combination thereof”. Also see, paragraph [0049]), […],
at least one display device 106, whereby at least one integrated medical protocol 160 is providable to the at least one display device 106 based on the analyzed data… the interactive medical system 100 comprises a processor 102, such as a central processor unit, an input device 104, a display device 106, a plurality of medical equipment 110, and a database 108”. Also see, paragraph [0028]. The Examiner notes as seen in Figure 1, the display (Figure 1, element 106) is mounted onto the control unit (Figure 1, element 102)), […], and
--one or more input devices coupled to the control unit (Arnold: Figure 1, paragraph [0026], “the interactive medical system 100 comprises a processor 102, such as a central processor unit, an input device 104, a display device 106, a plurality of medical equipment 110, and a database 108”. The Examiner notes as seen in Figure 1, the input device (Figure 1, element 104) is coupled to the control unit (Figure 1, element 102));
--retrieving, by the intelligent code cart, first details of a patient from a patient record database (Arnold: paragraph [0009], “data received from the at least one database”, paragraph [0034], “the processor 102 is operably connected to the at least one patient record database. The at least one patient records database is also accessible”. Also see, paragraphs [0035]-[0036]. The data is received from a patient record database);
--identifying, by the intelligent code cart, a standard protocol for performing a cardiopulmonary resuscitation (Arnold: paragraph [0009], “determining at least one integrated medical protocol based on the analyzed data”, paragraphs [0030]-[0031], “the at least one database 108 further comprises information, such as data, a plurality of medical protocols 112. Each medical protocol 112 of the plurality of medical protocols 112 comprises a set of medical 
--wherein the control unit is configured to process a predetermined standard protocol for the cardiopulmonary resuscitation to obtain a step-by-step instructions for performing the cardiopulmonary resuscitation (Arnold: Figures 1, 5-7, paragraph [0026], “at least one display device 106, whereby at least one integrated medical protocol 160 is providable to the at least one display device 106 based on the analyzed data… The at least one integrated medical protocol 160 may be rendered as an image 106a by the display device 106”, paragraphs [0030]-[0032], “Each medical protocol 112 of the plurality of medical protocols 112 comprises a set of medical instructions for performing a medical procedure or treatment… enable the processor 102 to retrieve the video 114 and the text description 116”, paragraphs [0040]-[0042], “determining, e.g., by the processor 102, whether performance of the integrated medical protocol 160 has been completed… transmitting, e.g., by the processor 102, instructions for performing physical maneuvers by the medical practitioner; and displaying the instructions for performing physical maneuvers by way of the display device”. Also see, paragraph [0037]-[0038], [0049]-[0051]. The Examiner notes based on analysis medical protocol (i.e., the standard protocol) instructions are presented to the user for performing cardiopulmonary resuscitation, which reads on processing of the predetermined standard protocol, under the broadest reasonable interpretation. The Examiner notes that “to obtain a step-by-step instructions for performing the cardiopulmonary resuscitation” is an intended use of the processing of a predetermined standard protocol that is not required to occur. This feature has been fully considered by the Examiner; 
Arnold may not explicitly teach (underlined below for clarity):
--the one or more cameras are configured to automatically position itself in an intended direction irrespective of the positioning of the intelligent code cart,
--a speaker coupled to the control unit,
--a microphone coupled to the control unit,
Kaufman teaches a method for helping the management of work by teams of rescuers responding to a patient in need of CPR (cardio-pulmonary resuscitation) (Kaufman: Figures 1-3, paragraphs [0002], [0004]), in which
--the one or more cameras are configured to automatically position itself in an intended direction irrespective of the positioning of the intelligent code cart (Kaufman: paragraph [0006], “cameras can be provided at any suitable location, such as on a patient, on rescuers, on vehicles driven by the rescuers and/or on equipment used by the rescuers… Cameras on vehicles and/or equipment can obtain a higher and broader view of a scene… Such cameras can capture 360 degree panoramas… and/or can be aimed toward the rescuers using signals from beacons worn by the rescuers or their medical equipment”, paragraph [0054], “camera 110 can be directional and can be aimed over the torso of the patient 102 so as to continuously capture the position of the rescuer 104 with respect to the patient 102 during CPR treatment”, paragraph [0058], “Any of the cameras, and particularly those attached to relatively stable items such as the patient, a medical device, or an ambulance, can have self-aiming mechanisms included in the cameras”),
a speaker coupled to the control unit (Kaufman: paragraph [0007], “the system may then provide real-time feedback (e.g., audio, visual, haptic) to the rescuer”, paragraph [0014], “the real-time feedback can include at least one of an audio signal, a haptic signal, and a visual display”, paragraph [0130], “emit a sound through speaker 622”),
--a microphone coupled to the control unit (Kaufman: paragraph [0055], “a microphone by which a rescuer can communicate”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a camera to capture images that can automatically position itself, and to have a microphone and speaker as taught by Kaufman within the medical code cart using a camera and providing instructions to a user for performance of resuscitation as taught by Arnold with the motivation of “improve[ing] the manner in which CPR is provided, which may affect the outcome of CPR treatment” (Kaufman: paragraph [0007]).
Arnold and Kaufman may not explicitly teach (underlined below for clarity):
--a central storage section, the central storage section comprises a plurality of drawers, the plurality of drawers configured to contain medicines and medical equipment, the plurality of drawers coupled to the control unit,
--one or more medical equipment, the one or more medical equipment mounted to the central storage section, the one or more medical equipment in electrical communication with the control unit,
--a plurality of indicators coupled to one or more of the plurality of drawers, the plurality of indicators configured to be triggered by the control unit,
--one or more sensors coupled to the one or more of the plurality of drawers, the one or more sensors configured to detect withdrawal of a medicine from a drawer,
on a drawer of the plurality of drawers, wherein the [… label …] is configured to present a list of items in the respective drawer,
--determining, by the intelligent code cart, a medicine to be administered to the patient; 
--upon determining the medicine, triggering, by the intelligent code cart, an indicator of a respective drawer containing the medicine;
--receiving a signal, by the intelligent code cart, from the one or more sensors upon withdrawal of the medicine from the respective drawer;
Sonneborn teaches a medical code cart for dispensing medicines and medical equipment to a patient in accordance with ALCS guidelines (Sonneborn: Column 3), in which
--a central storage section, the central storage section comprises a plurality of drawers, the plurality of drawers configured to contain medicines and medical equipment, the plurality of drawers coupled to the control unit (Sonneborn: Figures 1-3, Column 6, lines 10-35, “Each drawer 130 in cart 100 contains the materials… required for a particular code algorithm, including medications 305, 310, 315 and medical equipment 320… Each drawer 130 further contains a supply location indicator lamp 156 and a supply usage recording switch 155 connected to computer 175… Each drawer 130 optionally contains an open-drawer detection switch 185 which is activated when the drawer is opened. If present, switch 185 is also connected to computer 175”. Also see, Column 6, line 55-Column 7, line 5. The Examiner notes the switch is part of the drawer and is coupled to the computer which teaches what is required under the broadest reasonable interpretation),
--one or more medical equipment, the one or more medical equipment mounted to the central storage section, the one or more medical equipment in electrical communication with the control unit (Sonneborn: Figures 1-2, Column 5, lines 30-65, “Computer 175 also contains an 
--a plurality of indicators coupled to one or more of the plurality of drawers, the plurality of indicators configured to be triggered by the control unit (Sonneborn: Figure 1, element 156, Claim 8, “supply location indicator lamps on respective drawers connected to said computer, wherein said computer is arranged to activate a corresponding supply location indicator lamp to alert said medical workers that a corresponding medical supply indicated by said selected algorithm is in a corresponding drawer”. Also see, -Column 3, lines 50-55, Column 6, lines 19-Column 7, line 40),
--one or more sensors coupled to the one or more of the plurality of drawers, the one or more sensors configured to detect withdrawal of a medicine from a drawer (Sonneborn: Figures 4A-B, 5A-B, Column 6, lines 19-25, “Additional sensors, discussed below, within each drawer detect the removal of the contents of a drawer”, Column 7, lines 36-40, “By communicating with sensors 400 or 500, computer 175 has the ability to check the removed medication or equipment against the ACLS or other algorithm for a particular code in progress”),
-- [… a label …] on a drawer of the plurality of drawers, wherein the [… label …] is configured to present a list of items in the respective drawer (Sonneborn: Column 6, lines 10-20, “Each drawer 130 also has a label 125 which is printed with a graphic symbol representative of a particular code or a list of the contents of that drawer”),
determining, by the intelligent code cart, a medicine to be administered to the patient (Sonneborn: Figure 11A, Column 3, lines 5-12, “a check system of medications and equipment prior to use, to act as a safety mechanism for appropriateness for use”, Column 9, lines 5-10, 50-60, “Identification of the code algorithm is determined either by the code team or by the programming in computer 175… algorithm offers two choices (block 657)… May give brief trial of medications based on arrythmia (block 658). A prompt, indicating such as "CARDIOVERSION OR CONSIDER BRETYLIUM 50 mg" will appear on screen 150, as shown in FIG. 11A”. The Examiner notes the code algorithms are determined by the cart and care determinations of medications to be administered to the patient); 
--upon determining the medicine, triggering, by the intelligent code cart, an indicator of a respective drawer containing the medicine (Sonneborn: Figure 1, element 156, Claim 8, “supply location indicator lamps on respective drawers connected to said computer, wherein said computer is arranged to activate a corresponding supply location indicator lamp to alert said medical workers that a corresponding medical supply indicated by said selected algorithm is in a corresponding drawer”. Also see, -Column 3, lines 50-55, Column 6, lines 19-Column 7, line 40);
--receiving a signal, by the intelligent code cart, from the one or more sensors upon withdrawal of the medicine from the respective drawer (Sonneborn: Figures 4A-B, 5A-B, Column 6, lines 19-25, “Additional sensors, discussed below, within each drawer detect the removal of the contents of a drawer”, Column 7, lines 36-40, “By communicating with sensors 400 or 500, computer 175 has the ability to check the removed medication or equipment against the ACLS or other algorithm for a particular code in progress”);

Arnold, Kaufman and Sonneborn may not explicitly teach (underlined below for clarity):
--a vocabulary stored in the memory,
--receiving, by the intelligent code cart, through the microphone coupled to the control unit, one or more voice commands, wherein the control unit is configured to respond to voice commands of the one or more voice commands that are in the vocabulary;
Kwok teaches a method of operating a medical device using voice commands (Kwok: Figure 3A, paragraph [0112]), in which
--a vocabulary stored in the memory (Kwok: paragraph [0035], “vocal commands programmed into the device”, paragraph [0056], “The controller or processor may include integrated chips, a memory and/or other instruction or data storage medium to implement the control methodology.”, paragraph [0113], “The device may be programmed to recognize certain vocal commands spoken by the patient, and upon matching the vocal commands to its programmed vocabulary of words will implement an associated control function of the device”),
--receiving, by the intelligent code cart, through the microphone coupled to the control unit, one or more voice commands, wherein the control unit is configured to respond to voice commands of the one or more voice commands that are in the vocabulary (Kwok: paragraph [0035], “recognizing a match between the speech and a vocal command and controlling a function of the device associated with the vocal command”, paragraphs [0112]-[0113], “The device may be programmed to recognize certain vocal commands spoken by the patient, and upon matching the vocal commands to its programmed vocabulary of words will implement an associated control function of the device”. The Examiner notes controlling of the device is a response to the matched voice command);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a vocabulary and voice recognition as taught by Kwok within the medical code cart for performing cardiopulmonary resuscitation as taught by Arnold, Kaufman and Sonneborn with the motivation of improving responders access to medical information and communication with the cart (Arnold: paragraphs [0002] and [0007]).
Arnold, Kaufman, Sonneborn and Kwok may not explicitly teach (underlined below for clarity):
--an LCD on a drawer of the plurality of drawers, wherein the LCD is configured to present a list of items in the respective drawer,
Liu teaches an LCD on a drawer of the plurality of drawers, wherein the LCD is configured to present a list of items in the respective drawer (Liu: Figures 1-2, 4, paragraph [0028], “the specified storage device is equipped with display devices, to display information relating to contents in the storage cavities and information relating to the control functions of the system… all or some of the storage cavities are equipped with individual display devices… information relating to contents in the lockable storage drawers”, paragraph [0058], “each storage cavity 21, 21 is provided a displaying device 23, 23, to display information relating to the contents in the storage cavity 21”),


Regarding (Original) claim 6, Arnold, Kaufman, Sonneborn, Kwok and Liu teaches the limitations of claim 1, and further teaches wherein the standard protocol is based on ACLS guidelines (Arnold: paragraph [0044], “rendering the display 30 comprises rendering at least one icon 109a corresponding to the at least one medical practice area 109 on display device 106… at least one medical practice area 109 comprising at least one of… Acute Cardiac Life Support (ACLS)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 14, Arnold, Kaufman, Sonneborn, Kwok and Liu teaches the limitations of claim 1, and further teaches wherein the step by step instructions are displayed on the display and broadcasted through the speaker (Arnold: Figures 1, 5-7, paragraph [0026], “at least one display device 106, whereby at least one integrated medical protocol 160 is providable to the at least one display device 106 based on the analyzed data”, paragraphs [0030]-[0031], “Each medical protocol 112 of the plurality of medical protocols 112 comprises a set of medical instructions for performing a medical procedure or treatment”, Claim 7, “instruction via an audiovisual teaching aid”; Kaufman: paragraphs [0040], [0075]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 15, Arnold, Kaufman, Sonneborn, Kwok and Liu teaches the limitations of claim 1, and further teaches wherein the method further comprises a step of retrieving, by the control unit, data from the one or more medical equipment, the data related to a condition of the patient determined by the one or more medical equipment (Arnold: paragraph [0048], “receiving data (input), e.g., by the processor 102, from the plurality of medical equipment 110, as shown in block 208, the processor 102, implementing the integrated medical protocol 160, is adapted to expect and receive information from at least one of the plurality of medical equipment 110… establish pulse oximetry, cardiorespiratory, and oxygen analyzer monitoring, as a next procedure”; Kaufman: paragraph [0146]. The Examiner interprets the physiological data retrieved patient condition data).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 20, Arnold, Kaufman, Sonneborn, Kwok and Liu teaches the limitations of claim 1, and further teaches wherein the one or more sensors are RFID sensors (Liu: Figure 3-4,  paragraphs [0070]-[0073], “FIG. 3 shows the appearance of the medical items drawers of the medical cabinet 220. In the figure, each drawer 221 has a tag 222 in which name of medical items stored therein is described. In the tag 222, in addition to the name of the medical items and other useful information, a machine-readable code 225, which may be a barcode or an RFID, is provided… FIG. 4 shows the medical trolleys of this embodiment. As shown in the figure, a medical trolley 230 includes 3 major modules… The reading device 235 may be a barcode reader or an RFID detector”).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”), U.S. Patent App. No. 2017/0273864 (hereafter “Kaufman”), U.S. Patent No. 6,655,545 (hereafter “Sonneborn”), U.S. Patent App. No. 2009/0205662 (hereafter “Kwok”) and U.S. Patent App. No. 2012/0232692 (hereafter “Liu”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2012/0323592 (hereafter “Bechtel”).

Regarding (Currently Amended) claim 4, Arnold, Kaufman, Sonneborn, Kwok and Liu teaches the limitations of claim 1, and further teaches [… obtaining …] weight of the patient (Arnold: paragraph [0009], [0033], [0051]; Kaufman: paragraph [0062], “measure the patient's chest size and/or other patient size information (e.g., height, weight, etc.)”), 
--the medicine is determined from the predetermined standard protocol (Arnold: paragraph [0009], “determining at least one integrated medical protocol based on the analyzed data”, paragraph [0033], “identify at least one of the available medication(s)”; Sonneborn: Figure 11A, Column 3, lines 5-12, “a check system of medications and equipment prior to use, to act as a safety mechanism for appropriateness for use”, Column 9, lines 5-10, 50-60, “Identification of the code algorithm is determined either by the code team or by the programming in computer 175… algorithm offers two choices (block 657)… May give brief trial of medications based on arrythmia (block 658). A prompt, indicating such as "CARDIOVERSION OR CONSIDER BRETYLIUM 50 mg" will appear on screen 150, as shown in FIG. 11A”. Also see, Sonneborn: Column 3, lines 24-26), and 
--the method further comprises a step of calculating, by the intelligent code cart, dose of the medicine based on the weight of the patient (Sonneborn: Column 3, lines 25-30, “The cart's computing dosage amounts of medications, based on the patient's weight”). 
Arnold, Kaufman, Sonneborn, Kwok and Liu may not explicitly teach (underlined below for clarity):
--wherein the first patient details comprises weight of the patient,
Bechtel teaches wherein the first patient details comprises weight of the patient (Bechtel: Figures 3, 7A, paragraph [0065], “access portions of the patient's personal health record… accesses the healthcare facility's records keeping system (i.e., the EMR 304)”, paragraph [0105], “patient information such as, for example, patient name, patient identifier, date of birth, actual weight and dosing weight, and allergies”. Also see, paragraph [0047]),
One of ordinary skill in the art before the effective filing date would have found it obvious to include including weight in patient information received from an EMR as taught by Bechtel with the use of patient information received from a patient database and use of weight information as taught by Arnold, Kaufman, Sonneborn, Kwok and Liu with the motivation of “improve the efficacy and safety of the medication-administration process” (Bechtel: paragraph [0151]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”), U.S. Patent App. No. 2017/0273864 (hereafter “Kaufman”), U.S. Patent No. 6,655,545 (hereafter “Sonneborn”), U.S. Patent App. No. 2009/0205662 (hereafter “Kwok”) and U.S. Patent App. No. 2012/0232692 (hereafter “Liu”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2013/0046543 (hereafter “Kitchens”).

Regarding (Previously Presented) claim 7, Arnold, Kaufman, Sonneborn, Kwok and Liu teaches the limitations of claim 1, and further teaches wherein the method further comprises a step of updating, by the intelligent code cart, a […] record with details of interventions admitted to the patient (Sonneborn: Column 3, lines 40-45,  60-65, “A permanent record of progress through the code is maintained, indicating the withdrawal of items from the cart, the times at which interventions occur, and the resulting condition of the patient… All interventions, recommended or not or done by a physician's choice are recorded”).
Arnold, Kaufman, Sonneborn, Kwok and Liu may not explicitly teach (underlined below for clarity):
--wherein the method further comprises a step of updating, by the intelligent code cart, a patient record with details of interventions admitted to the patient.
Kitchens teaches wherein the method further comprises a step of updating, by the intelligent code cart, a patient record with details of interventions admitted to the patient (Kitchens: paragraph [0049], “procedure module 362 is generally configured to interface with the one or more electronic storage devices to read and/or access data corresponding to various medical procedures… interfaces with records module 354 to access data needed to populate a procedure template for a particular patient, to verify information received… and/or to update records with information received”. Also see, paragraph [0007], [0041], [0062]-[0064]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include updating a patient’s medical record with details of the intervention as taught by Kitchens with the access of patient medical records and providing of feedback during providing of interventions as taught by Arnold, Kaufman, Sonneborn, Kwok and Liu with the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0313901 (hereafter “Arnold”) and U.S. Patent App. No. 2017/0273864 (hereafter “Kaufman”), U.S. Patent No. 6,655,545 (hereafter “Sonneborn”), U.S. Patent App. No. 2009/0205662 (hereafter “Kwok”) and U.S. Patent App. No. 2012/0232692 (hereafter “Liu”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2018/0256427 (hereafter “Volek”).

Regarding (Previously Presented) claim 11, Arnold, Kaufman, Sonneborn, Kwok and Liu teaches the limitations of claim 1, but may not explicitly teach (underlined below for clarity): 
--wherein the method further comprises a step of opening the respective drawer by the control unit.
Volek teaches wherein the method further comprises a step of opening the respective drawer by the control unit (Volek: Figure 16, paragraph [0004], “The staff will enter a patient ID to access that patient's drawer, open that patient's drawer, and load the predetermined patient medication”, paragraphs [0081]-[0082], “a drawer 70 can be opened only by action of the cart processor 30… The open command is used to actuate or power one or more actuators 200 (generally a servo) associated with the drawer to be opened”. Also see, paragraph [0105]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include opening a drawer of the cart using the processor as taught by Volek with the use of drawers of a cart to access medication as taught by Arnold, Kaufman, Sonneborn, Kwok .

Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 30 December 2021.

Rejections under 35 U.S.C. § 112
Regarding the rejections of claims 1, 4, 6-7, 11, 14-15 and 20, in view of the amendments to the claims the rejections under 112(b) have been removed.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1, 4, 6-7, 11, 14-15 and 20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
None of the claimed limitations falls under the aforesaid categories… and like in their broadest reasonable interpretation do not fall under the method of organizing human activity… The Examiner also asserts that the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the "October 2019 Update: Subject Matter Eligibility" guidance at page 5, "certain activity between a person and a computer. .. may fall within the "certain methods of organizing human activity" grouping". The Applicant respectfully traverses the rejection and submits that the assertion is merely conclusory. Claim 1 does not recite a person or interaction with a person. It is to be understood that the majority of the inventions are designed for the benefit of humans and somehow interact with humans… The examiner also refers to the Applicant specification paragraph [0007], however, the said subject matter 

The Examiner respectfully disagrees.
	It is respectfully submitted, claims are viewed in light of the specification which paragraph [0007], describes that performance of CPR via an intelligent code cart is activity performed by a human. Therefore, a method of operating an intelligent code cart is a method of organizing a user’s interaction with a code cart, which falls within the certain methods of organizing human activity grouping of abstract ideas. Additionally, it is interpreted receiving of voice commands is claimed, and requires human interaction.

Applicant further argues:
Second, regarding the recitation of generic computer components, the Applicant respectfully disagrees with the Examiner… are not routine and conventional activities known to the industry… The Applicant respectfully disagrees with the Examiner and respectfully submits that the assertion is merely conclusory. The invention is directed to improvements in the Resuscitation trolley used in CPR and the recited limitations are not routine and conventional activities known to industry… The Applicant respectfully disagrees with the Examiner and respectfully submits that the assertion is merely conclusory. The disclosed intelligent code cart is used in emergency medical situations and elements such as opening of the respective drawer, triggering indicator lights, knowing which medicine is withdrawn, and determining and presenting instructions from standard procedure are technical advancements and desired in the industry. Also, the Examiner asserts that Figures 1-2, claim 5; medical equipment in a medical code cart is well-understood, routine, and conventional. It is not routine or convention for the medical cart to retrieve diagnostic data from the medical equipment  

The Examiner respectfully disagrees.
	It is respectfully submitted, the code cart and all of the claimed features of the cart (i.e., drawers, indicators, sensor, LCD, etc.) is explicitly stated by Applicant’s specification as well known in the art (see above, but at least paragraph [0030], “The structure and functioning of the cart 110 are known in the art for supplying and dispensing of medical supplies for a procedure in a hospital”) and is used to generally link organization of the user’s performance of CPR to a particular technological environment. The claimed additional elements do not improve the 

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1, 4, 6-7, 11, 14-15 and 20, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive and/or addressed via the new grounds of rejection as necessitated by amendment. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Claim 1
Applicant argues:
Claim 1 has been amended which now recites "wherein the control unit is configured to process a predetermined standard protocol for the cardiopulmonary resuscitation to obtain stepby- step instructions for performing the cardiopulmonary resuscitation" and "an LCD on a drawer of the plurality of drawers, wherein the LCD is configured to present a list of items in the respective drawer"… . Therefore, Arnold, Kaufman, Sonneborn, and Kwok fail to render the amended claim 1 as obvious. Accordingly, the Applicant respectfully requests the Examiner to reconsider the rejections


It is respectfully submitted, “to obtain step-by-step instructions for performing the cardiopulmonary resuscitation” is an intended use of the processing of the predetermined standard protocol that is not required to occur. The claim as amended only requires processing of predetermined standard protocol, which the Examiner notes, “process” data is, broad and any form of computer access or analysis on the predetermined standard protocol reads on what is required, therefore the access and display of instructions/videos in the predetermined standard protocol as taught by Arnold above (see above, but at least paragraphs [0030]-[0032]), teaches what is required of the claim under the broadest reasonable interpretation. With respect to the "an LCD on a drawer of the plurality of drawers, wherein the LCD is configured to present a list of items in the respective drawer", Sonneborn teaches a label on each drawer displaying the content of the drawer (see above but Column 6, lines 10-20), although not explicitly a LCD, newly applied Liu teaches this feature at paragraph [0058], and would be obvious to include within the teachings of Sonneborn with the motivation of “ensure the correctness and safety of the access and delivery” (Liu: paragraph [0001]).

Claims 4, 6-7, 11, 14-15 and 20
Applicant argues:
As explained above for claim 1, Arnold, Kaufman, Sonneborn, and Kwok, alone or in combination do not disclose "wherein the control unit is configured to process a predetermined standard protocol for the cardiopulmonary resuscitation to obtain step-by-step instructions for performing the cardiopulmonary resuscitation" and "an LCD on a drawer of the plurality of drawers, wherein the LCD is configured to present a list of items in the respective drawer". Thus, at least for the above reasons, besides the unique features of claim 6, Arnold, Kaufman, Sonneborn, and Kwok fail to render the dependent claim 6 as obvious. Accordingly, the Applicant respectfully requests the Examiner to reconsider the rejections.

The Examiner respectfully disagrees.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626